Citation Nr: 0025985	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-09 1411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.  

2.  Whether the claim for service connection for a low back 
disorder is well grounded.  

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from December 1943 to February 
1944.  

The appeal arises from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, finding that new and material 
evidence had not been submitted to reopen a claim for service 
connection for spondylolisthesis. 

The Board notes that while the veteran appointed the Veterans 
of Foreign Wars of the United States (VFW) as his authorized 
representative by a power of attorney (POA) signed and 
submitted in June 1997, the claims folder contains other 
documents, including a July 1998 letter from a private 
attorney, calling into question that POA in favor of the VFW.  
Accordingly, the Board in July 2000 sent the veteran a letter 
explaining that he could only have one authorized 
representative to represent him in his appeal, and requesting 
that he specify his choice of representative.  That letter 
informed that if the veteran did not reply within 30 days, it 
would be assumed that the veteran still wished to have the 
VFW as his authorized representative for the current appeal, 
and the Board would proceed in its review of the veteran's 
claim.  The veteran did not respond.  The Board accordingly 
proceeds in its review of the claim, accepting the VFW as the 
veteran's authorized representative.  The Board notes, 
parenthetically, that the VFW submitted a VA Form 646 on the 
veteran's behalf dated in February 2000, and similarly 
submitted an informal hearing presentation dated in June 
2000.  These documents are included in the claims folder.  

The veteran on several occasions in the course of his appeal 
requested hearings before the Board and subsequently canceled 
these requests.  Most recently a hearing before the Board at 
the RO was scheduled on June 23, 1999, and was canceled on 
that date at the request of the veteran.  There is no 
indication in the claims folder that the veteran still 
desires a hearing before the Board, either at the RO or in 
Washington, D.C.  

The Board notes that in several pieces of correspondence the 
veteran refers to a deadline for filing his claim for service 
connection for a low back disorder.  The Board is unaware of 
any such deadline, and wishes to disabuse the veteran of any 
such perceptions. 


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in April 1944 and in June 1966.  

2.  Evidence received since the last final decision by the RO 
in June 1966 is new and probative of the question of 
entitlement to service connection for a low back disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

3.  The claim for service connection of a low back disorder 
is plausible. 

4.  A low back disorder developed in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a low 
back disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  An acquired low back disorder was incurred in service.  
38 U.S.C.A.  §§ 1110, 5107(a) (West 1991); 38 C.F.R.  § 
3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

Upon service induction examination in February 1943, the 
veteran had no musculoskeletal defects.  

Service medical records show that the veteran was 
hospitalized in December 1943 based on complaints of constant 
low back pain, and numbness in the left leg and left hip with 
excess use.  He reported upon admission that the condition 
had existed for the prior five years.  He reported injuring 
his low back in 1939 in West Virginia while playing football 
and receiving medical attention for the disorder for one year 
thereafter.  The examiner assessed spondylolisthesis, minimal 
grade, 4th lumbar vertebra, cause undetermined.   

By an April 1944 rating decision, the RO denied the veteran 
service connection for spondylolisthesis of the fourth lumbar 
vertebra, on the basis that the condition was a 
constitutional or developmental abnormality, and not a 
disability within the meaning of VA law.  It was noted that 
eleven days after service induction the veteran went to the 
station hospital complaining of 'a back misery,' with the 
veteran's low back disorder finally diagnosed by X-ray on 
December 28, 1943.  

The RO sent the veteran a letter in October 1944 notifying 
him of his right to appeal the April 1944 decision denying 
his claim for service connection for a back disorder.  
However, there is no indication in the claims folder that the 
veteran submitted any statement requesting an appeal of the 
April 1944 decision at any time from the issuance of that 
April 1944 decision to a year following that October 1944 
notification.

In May 1966 the veteran submitted an additional claim of 
entitlement to service connection for a back disability.  The 
only evidence accompanying the claim was an April 1966 VA 
medical affidavit indicating that the veteran had 
spondylolisthesis in service, providing no relevant findings 
additional to those presented by the veteran's service 
medical records.  The RO responded in June 1966 with a letter 
informing that the veteran's claim for service connection for 
a back disability was denied because the claim had previously 
been denied in an April 25, 1944 decision, which had since 
become final, and the veteran had not submitted new and 
material evidence necessary to reopen the claim.  There is no 
indication in the claims folder that the veteran submitted 
any disagreement with that June 1966 determination.  

In a statement accompanying the veteran's June 1997 claim, 
the veteran reported that he was discharged from service in 
1944 because of the spondylolisthesis for which he was 
claiming service connection.  

In private outpatient treatments in 1997 ostensibly for 
cardiovascular disorders, the veteran was noted to have 
tenderness and stiffness in multiple joints, including in the 
lumbar area, with decreased range of motion in the lumbar 
spine.  Osteoarthritis was assessed.  

In a November 1997 note, B. A. Dye, D.C., informed that the 
veteran was seen for orthopedic evaluation.  The osteopath 
diagnosed sacroiliac sprain, strain, with possible L5 disc 
involvement, and possible deterioration, all aggravated by 
spondylolisthesis.

A private CT examination of the lumbosacral spine was also 
performed in November 1997.  The examiner assessed spinal 
stenosis at L3-L4, bulging discs at L3-L4 and L4-L5, and 
severe degenerative arthritis of the lumbar spine and 
sacroiliac joins.
 
At an October 1997 VA examination, the veteran complained of 
back pain since military service in 1943.  He also report 
left leg pain extending all the way to the foot for 
approximately the past five to eight years.  The veteran's 
history was noted of injury to his back while playing 
football in high school with pain since that injury.  The 
examiner further noted that the veteran was admitted into 
service in 1943 and began having back pain in basic training 
as a result of calisthenics required in basic training, with 
the result that the veteran was found to have a medical 
condition and was discharged from service in February 1944.  
Upon examination, the veteran's calves were 41 centimeters in 
circumference on the left and 42 centimeters in circumference 
on the right.  Straight leg raising was negative.  Range of 
motion of the lumbar spine was to 40 degrees forward flexion, 
10 degrees backward extension, 20 degrees left and right 
lateral flexion, and 30 degrees left and right rotation.  
There was some discomfort at the extreme of forward flexion.  
There were no postural abnormalities or fixed deformities, 
and the muscles of the veteran's back were soft.  X-rays of 
the lumbar spine showed almost complete obliteration of the 
L5-S1 interspace, and grade 1 spondylolisthesis of L5-S1 with 
a bilateral pars interarticularis defect.  The examiner 
diagnosed symptomatic spondylolisthesis of L5-S1, grade 1, 
with evidence of left leg nerve root irritation.  The 
examiner elaborated that the veteran's left leg radiculopathy 
was the result of S1 nerve root impingement due to slipping 
of the fifth lumbar vertebra on the sacrum 
(spondylolisthesis).  The examiner opined that the condition 
most likely manifested itself in a high school football 
injury, but it became significantly manifest in basic 
training when the veteran underwent a period of physical 
stress.  The examiner explained that such periods of 
prolonged physical stress frequently cause manifestation of 
spondylolisthesis, with persistence of the disorder 
thereafter for the rest of the person's life.  

2.  Analysis

2.  a.  Whether the Veteran Has Presented New and Material 
Evidence
 to Reopen a Claim for Service Connection for a Low Back 
Disorder 
and Whether the Claim for Service Connection for a Low Back 
Disorder is Well Grounded  

Prior to the October 1997 RO decision currently appealed, the 
veteran was last denied service connection for a low back 
disorder by an RO decision in June 1966. That decision became 
final due to a lack of timely appeal.  That determination was 
based on the finding that new and material evidence had not 
been presented to warrant reopening the claim.  Prior to that 
decision, the RO in an April 1944 decision denied service 
connection for a low back disorder on the basis that the 
identified disorder, spondylolisthesis, was a developmental 
or congenital abnormality and hence not a disability under VA 
law. 

The Board notes that the VA no longer views spondylolisthesis 
- in contrast to spondylolysis - as a congenital or 
developmental abnormality.  Hence spondylolisthesis is now a 
disability recognized under VA law, and thus a disorder for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c) (1999).

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

In this case, the October 1997 VA medical examination report 
has been added to the claims folder, which suggests that 
lumbar spondylolisthesis was aggravated by service.  No such 
causal link had previously been established by the medical 
record.  This evidence is new and so significant that it must 
be considered together with all the evidence of record to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.  38 C.F.R. § 3.156.

The Board is further of the opinion that the claim for 
service connection for a low back disorder is well grounded.  
38 U.S.C.A. § 5107(a).  The veteran currently has lumbar 
spondylolisthesis and complications thereof, which is not 
currently considered to be a developmental abnormality.  The 
disorder was demonstrated during service, and a VA physician 
has suggested that it was aggravated by service.  All 
requirements for a well grounded claim for primary service 
connection for a low back disorder have been met.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

2.  b.  Entitlement to Service Connection for a Low Back 
Disorder

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A.  
§  5107(a).  The Board is satisfied that the duty to assist 
has been met.

The Board notes that in order to establish service connection 
for a disability, there must be evidence that establishes 
that such disability either began in or was aggravated by 
wartime service.  38 U.S.C.A.  § 1110 (1991).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

The veteran is entitled to a presumption of soundness upon 
entry into service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior to service.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp 2000); 38 C.F.R.  
§ 3.304(b) (1999) (underlining added).  

The veteran's back was normal upon enlistment examination, 
with no defects or disorders of the back found.  Accordingly, 
the presumption of soundness applies in this case.  The 
October 1997 VA medical opinion is to the effect that a pre-
existing back injury was aggravated during the veteran's 
basic training in service.  Spondylolisthesis is currently 
considered to be an acquired back disorder, and the October 
1997 physician's opinion failed to state that lumbar 
spondylolisthesis clearly and unmistakably pre-existed 
service.  Hence, the presumption of soundness has not been 
rebutted by clear and unmistakable evidence, and the evidence 
favors a grant of service connection on the basis of 
incurrence of a low back disorder in service.  38 U.S.C.A.  
§§ 1110, 1111, 1137; 38 C.F.R.  § 3.304(b).  

Parenthetically, the Board notes that even if the presumption 
of soundness were to have been rebutted, the evidence, 
including in particular the October 1997 VA medical opinion,  
would still favor a grant of service connection on the basis 
of aggravation of the low back disorder in service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


ORDER

1.  The claim of entitlement to service connection for a low 
back disorder is reopened.  

2.  The claim for service connection for a low back disorder 
is well grounded.  

3.  Service connection for a low back disorder is granted. 


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


